Citation Nr: 1340725	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to increased rating (evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Aaron Bill, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

For the entire rating period, the Veteran's PTSD has been manifested by mood disturbances such as depressed mood, anxiety, or irritability; social withdrawal; and chronic sleep impairment, resulting in occasional decrease in work efficiency and intermittent periods of inability to perform tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent were not met at any time during the appeal period.  38 U.S.C.A. §§ 1110, 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In an April 2008 letter, the RO provided pre-adjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's VA treatment records, the Veteran's statements, VA examination reports, buddy statements corroborating the Veteran's stressor and letters from the Veteran's private physician.

During the relevant period on appeal, the Veteran was afforded VA examinations in August 2008, June 2010 and June 2012 to evaluate his PTSD.  The Board finds that the examinations, as a whole, are adequate for rating purposes because they were performed by a medical professional, and based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The Board finds that the examiner reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds, based on the evidence of record, that a staged rating is not warranted in this case, nor is it factually ascertainable from the evidence of record, that an increase in disability occurred at any time in the one year prior to the filing of the Veteran's claim.

The Veteran is in receipt of a 30 percent disability rating for his service-connected PTSD under Diagnostic Code 9411.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability Rating Analysis

The Veteran is in receipt of a 30 percent rating for service-connected PTSD.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, the severity of the psychiatric symptoms due to PTSD more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as described by the current 30 percent rating.  See 38 C.F.R. § 4.130.  

The Veteran has been afforded multiple VA examinations, specifically in August 2008, June 2010 and June 2012 in an attempt to assess his current mental state regarding his request for an increased evaluation on his service-connected PTSD.  Additionally of record are VA treatment records from June 2008 and April 2011 through October 2012.

In the June 2008 treatment records, the Veteran sought continued treatment for his depression and PTSD and at the time reported severe insomnia, anergia, difficulty concentrating, anheodnia, low motivation, feeling helpless, decreased appetite, increased irritability and avoidance of people.  At that time, the Veteran was assigned a GAF score of 40.  Shortly thereafter, the Veteran was afforded a VA examination in August 2008.

During the August 2008 VA examination, the Veteran reported mild chronic depressed mood, diminished interest and motivation, social withdrawal, difficulty sleeping and irritability.  He reported living on a boat in Key West and having met the woman who lives on the boat next to his.  He was clean and casually dressed with spontaneous and clear speech though his attitude toward the examiner was guarded.  His affect was appropriate but his mood was dysphoric, and his attention was intact, thought process was goal-oriented but content was focused on not trusting the examiner or "anything to do with the government."  He had no report of panic attacks or suicidal/homicidal thoughts or episodes of violence.  The examiner reported that the Veteran's recent memory was mildly impaired but his remote memory was normal.  He reported combat related nightmares about once a week and other sleep impairment such as difficulty falling asleep.  The examiner then assigned a GAF score of 65 to the Veteran indicating some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  The RO then relied on this examination report in its rating decision from August 2008 denying an increase in the Veteran's PTSD.

The Veteran was then afforded a VA examination in June 2010.  The examination, however, was ended abruptly by the examiner because the Veteran reportedly became inappropriate, demanding that he be able to see his claims file and repeatedly asking the examiner what she would do if he took the claims file and ran down the hall.  The examination was incomplete and no opinion as to the severity of the Veteran's PTSD was rendered at the time.  The Veteran then submitted a statement on his behalf in July 2010 stating that he was "ready to deal with the examiner" and requested another examination to be scheduled.

After the incomplete VA examination, the Veteran submitted a letter from a private treating physician, Dr. A.D., dated in January 2011 which shows that the Veteran had no outward appearance of invalidism, his attitude was good and he was cooperative in answering questions; his posture and gait were normal; and he had no involuntary movements but his demeanor was serious.  Upon mental status examination, the Veteran's thought processes were intact, his thought content was plagued by a delusion that people were "plotting against [him]" to include his daughter, his mood was depressed and anxious but controlled by medication, his senses and cognition were intact but he reported that he had lost his car at the mall for over two hours on more than one occasion, and his judgment and insight were fair.  The private physician assigned the Veteran a GAF score of 45 at the time with a guarded prognosis.

The Veteran was then afforded a June 2012 VA examination which included a thorough review of the claims file as well as an in-person interview and physical and mental examination.  The Veteran reported that he talks to his daughter on the phone quite often, however he chooses to live on a boat alone and has been divorced three times.  The Veteran retired in 1994 from his job as a federal investigator and has reported cannabis usage, but not since December 2011.  

A mental status examination shows that the Veteran suffers from recurrent distressing dreams of the event; he feels detachment or estrangement from others; he makes efforts to avoid thoughts, feelings or conversations associated with the trauma; he makes efforts to avoid activities, places or people that arouse recollections of the trauma; he has markedly diminished interest or participation in significant activities; and he also has difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and hypervigilance.  

The Veteran was stated to have a depressed mood; suffer from anxiety, chronic sleep impairment and flattened affect; and also difficulty in establishing and maintaining effective work and social relationships, specifically noting that he has been divorced three times.  Finally, the VA examiner opined that the Veteran scored a 27/30 on the Mini-Mental State examination, which is not significant for signs of cognitive impairment.  The examiner then assigned the Veteran with a GAF of 60 for his PTSD at the time of the VA examination.  

The examiner found that more than one mental disorder is present.  In addition to PTSD, diagnoses included depressive disorder, cannabis abuse, and schizoid personality traits.  Importantly, the examiner opined regarding the Veteran's symptoms:

Depression is a common co-existing disorder with PTSD but this does not mean one disorder causes the other.  Depression differs from PTSD in that it is under the Mood Disorder classification where the predominant feature is disturbance of mood.  The mood is characterized as being down, sad, or depressed.  Appetite changes, psychomotor retardation or agitation, fatigue, feelings of worthlessness and possible suicidal thoughts are symptoms of depression.  Symptoms which may overlap with PTSD are insomnia, impaired concentration, social withdrawal, and diminished interest.  Chronic cannabis abuse is also associated with reduced drive and interest.  His schizoid personality traits include his preference for isolation, detachment and low interest.

Notably, while the Board is precluded from differentiating overlapping symptoms attributed to a nonservice-connected disability and a service-connected disability based upon the ruling in Mittleider, the examiner specifically separated the Veteran's symptoms between his service-connected PTSD and other psychiatric diagnoses and based on the lay and medical evidence of record discussed above, the Board finds that the Veteran's PTSD has been characterized by symptoms of depressed mood, anxiety, and chronic sleep impairment.  The Board finds that these symptoms are most closely associated with the criteria for the current 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Additionally of record are VA treatment notes from April 2011 through October 2012.  In treatment notes from April 2011, the Veteran reported episodic mild depression, occasional nightmares, intrusive thoughts, social isolation and avoidance.  He was then assigned a GAF score of 50.  In treatment notes from August 2011, however, he reported the same symptoms during treatment but was assigned a GAF score of 60.  He was then seen again in October 2011 and reported social isolation, pot smoking and mild episodic brief depressed mood at which time he was assigned a GAF score of 70.  In December 2011 treatment notes the Veteran reported mild depression, moderate anhedonia and social isolation but was then assigned a GAF score of 70 as he was in October 2011.  He was again assigned a GAF score of 70 in February 2012 based upon his reported symptoms of occasional nightmares.  In April 2012, the Veteran was assigned a GAF score of 70 based upon reported symptoms of occasional nightmares and social isolation.  Finally, in October 2012, the Veteran received a GAF score of 65 based on reported symptoms of mild depression, low energy, pot and cigarette smoking and metastasized prostate cancer.

Throughout the entire appeal period, the Veteran has been assigned GAF scores of between 40 and 70.  The Veteran's private physician attributed significantly lower GAF scores to the Veteran based upon his reported symptoms than the VA examiners and the majority of the VA treatment records. The VA examiners and treatment records fairly consistently assign a GAF score of between 60 and 70, which would indicate, at worst, moderate PTSD symptoms or moderate difficulty in social and occupational functioning.  See DSM-IV at 46-47.  Given this information, the Veteran's GAF score is more consistent with a 30 percent disability rating for PTSD.  While the Veteran's private physician is not discounted due to the duration of the treatment received, it is afforded less probative weight than the other evidence of record because though the symptoms reported are consistent with those reported during VA treatment and the VA examinations, the GAF score is vastly different than those assigned by VA and appear to not be in line with the symptoms reported and attributable specifically to the Veteran's PTSD.  The assignment of a particular GAF score is not dispositive, but, rather, is one piece of evidence to be weighed along with all the other evidence.  Here, the VA treatment records and VA examination reports are afforded more probative weight due to their thorough consideration of the Veteran's symptoms and the completeness of the records associated with the numerous treatment visits and examinations provided to the Veteran.  Based on the foregoing, the preponderance of the lay and medical evidence that is of record weighs against the claim for an increased rating for PTSD.    

The Board has reviewed all the evidence of record, lay and medical, and finds that the evidence has not met or more nearly approximated the criteria for a higher 50 percent disability rating for PTSD.  See 38 C.F.R. § 4.130.  The record does not indicate occupational and social impairment with reduced reliability and productivity due to the Veteran's PTSD symptoms.  Although the Veteran was shown to occasionally have flattened affect, impairment of short term memory, deficiencies in mood, as evidenced by his anxiety, and family relations, as evidenced by his three prior divorces, he was not shown to have deficiencies with work, judgment or thinking and these symptoms are attributable to other nonservice-connected psychiatric diagnoses as opined by the June 2012 VA examiner.  The Veteran described having a good relationship with his daughter with whom he interacted on a regular basis and he is close with the woman who lives on the boat beside his.  To the extent he prefers to be isolated, the VA examiner stated that is a result of his schizoid personality traits, although some social withdrawal can be due to the PTSD.  Additionally, mental status examination completed during the VA examination did not reflect any problems with judgment and thinking.  

The Veteran's overall psychiatric presentation is not of a severity as described for a 50 percent rating under Diagnostic Code 9411.  Taking into consideration the Veteran's GAF scores, and all other evidence of record, as discussed above, the Board finds that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for the currently assigned 30 percent evaluation, and no more, under Diagnostic Code 9411.  38 C.F.R. § 4.3, 4.7, 4.130.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7.

Moreover, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's psychiatric disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by depressed mood, anxiety, chronic sleep impairment, flattened affect and difficulty in establishing and maintaining work and social relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with reduced reliability and productivity due to PTSD signs and symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2012).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the PTSD, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with service-connected PTSD, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating (evaluation) in excess of 30 percent for PTSD is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


